DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrases "preferably” and “more preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d) for similar reasoning as applied to ‘such as’.
Claim 4 recites the limitation "the ferromagnetic material”, “the antiferromagnetic material” and “the non-magnetic material.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, claim 4 has been taken as depending from claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1 – 5 and 7 – 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kreupl et al. (U.S. Patent App. No. 2009/0322319 A1) as evidenced by Heo et al. (U.S. Patent App. No. 2011/0149670 A1).
Regarding claim 1, Kreupl et al. disclose a device comprising first and second ferromagnetic insulating layers (Figure 2, elements 102 and 106 and Paragraph 0022) and a 2D conductive material layer formed therebetween (Abstract; Figure 2, element 104; and Paragraphs 0022 and 0027 – graphene), where Heo et al. provides clear evidence that graphene is a known 2D conductive material.
Regarding the limitation(s) “a magnonic magnetoresistive (MMR) device”, the Examiner notes that this limitation is a  preamble limitation(s) which do(es) not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, the disclosed structure is substantially identical to Applicants’ structure and, as such, is deemed to be clearly capable of meeting the ”magnonic” requirement of the preamble (as both are magnetoresistive devices).
	Regarding claims 2 - 4, Kreupl et al. disclose 5 nm or less ultrathin graphene layers as the 2D layer, thereby meeting the claimed limitations (at least Paragraph 0027).
	Regarding claims 5 and 7, Kreupl et al. disclose ferromagnetic materials meeting the claimed limitations (at least Paragraph 0022).
	Regarding claims 8 and 9, Kreupl et al. disclose magnetic sensors meeting the claimed limitations (at least Title and Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kreupl et al. as applied above, and further in view of Jo et al. (U.S. Patent App. No. 2020/0350442 A1).
Kreupl et al. is replied upon as described above.
While the Examiner maintains that Kreupl et al. anticipates the claimed limitations for the reasons noted above, the Examiner acknowledges that Kreupl et al. fails to explicitly teach that the graphene layer is a 2D conductive material meeting the claimed limitations.
However, Jo et al. teach a similar tunneling device comprising a barrier layer between two insulating layers (e.g. cover figure, elements 110/120 and 160), wherein the barrier layer comprises a plurality of 2D layers to form accurate crystal growth alignment and to tailor the measuring characteristics of the sensor (at least Abstract; Paragraphs 0002, 0003, 0012 – 0037, 0064 – 0076 and 0139; and cover Figure, elements 140/132/150).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kreupl et al. to utilize a 2D conductive spacer/barrier layer meeting the claimed limitations as taught by Jo et al., since such a structure can provide accurate crystal growth alignment and can tailor the measuring characteristics of the sensor.  While Jo et al. is not directed to a magnetoresistive sensor, the Examiner notes that crystal growth is important to any type of sensor and tailoring properties would have been desired by a skilled artisan.  Jo et al. is considered analogous art because both Jo et al. and Kreupl et al. are directed to tunnel barrier sensors.
Regarding claims 2 – 5 and 7 - 9, Kreupl et al. disclose the claimed limitations for the reasons noted above.  Jo et al. provides additional guidance on claims 2 – 4 and the Examiner deems that selection of the 2D material and the thickness of the 2D material would have been a known optimizable parameter for a skilled artisan in the magnetic sensor arts.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the various 2D materials are all known 2D materials and are functional equivalents in the field of materials exhibiting a 2D structure.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Furthermore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness of the 2D layer through routine experimentation, especially given the knowledge in the art that these materials are 2D because they exhibit atomic level planar stacking; i.e. they are generally formed monolayer by monolayer, which is why they are considered 2D materials and not bulk 3D materials.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Jo et al. disclose a plurality of 2D material layers meeting the claimed limitations (see citations and description of cover Figure, above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
December 8, 2022